                                                                         Case 2:19-cv-02068-KJM-JDP Document 21 Filed 02/17/21 Page 1 of 4



                                                               1   LESTER, CANTRELL & KRAUS, LLP
                                                                   Kevin R. Crisp [SBN97504]
                                                               2   1770 Iowa Avenue, Suite 110
                                                               3
                                                                   Riverside, California 92507
                                                                   Telephone: (951) 300-2690
                                                               4   Facsimile: (951) 300-2694
                                                                   kcrisp@lc-lawyers.com
                                                               5
                                                                   Attorneys for Defendant, STANLEY BLACK & DECKER, INC.
                                                               6
                                                               7
                                                                                          UNITED STATES DISTRICT COURT
                                                               8
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                               9
                                                              10
                                                                   ZENITH INSURANCE COMPANY,                  CASE NO.: 2:19-cv-02068-KJM-JDP
                                                              11
                                                              12
                                                                                       Plaintiff,             STIPULATION CONTINUING
                                                                                                              PRETRIAL DATES AND DEADLINES;
                                                                   vs.                                        ORDER THEREON
LESTER, CANTRELL & KRAUS, LLP




                                                              13
                                1770 IOWA AVENUE, SUITE 110
                                RIVERSIDE, CALIFORNIA 92507




                                                              14   STANLEY BLACK & DECKER,                    ASSIGNED FOR ALL PURPOSES TO:
                                                                   INC., and DOES 1 to 25, inclusive,         MAGISTRATE JUDGE JEREMY D. PETERSON
                                                              15
                                                                                       Defendants.
                                                                                                              COURTROOM 9, 13TH FLOOR
                                                              16
                                                              17
                                                                                                              Federal Action Filed: October 14, 2019
                                                              18
                                                                                                              State Action Filed: August 23, 2019
                                                              19                                              San Joaquin County Superior Court
                                                                                                              STK-CV-UP:-19-11017
                                                              20
                                                              21
                                                              22
                                                              23           Plaintiff Zenith Insurance Company and Defendant Stanley, Black & Decker,
                                                              24
                                                                   Inc. respectfully submit the following stipulation:
                                                              25
                                                              26           The court issued Bench Order (Doc. 12) on March 17, 2019, relating to pretrial

                                                              27   dates and deadlines. This order was followed by a number of orders regarding or
                                                              28

                                                                                                              1.
                                                                                STIPULATION RE: CONTINUATION OF PRE-TRIAL DATES AND DEADLINES
                                                                      Case 2:19-cv-02068-KJM-JDP Document 21 Filed 02/17/21 Page 2 of 4



                                                               1   related to the “Covid-19” pandemic. Due to pandemic, the parties and their
                                                               2   respective counsel agree that the current pretrial dates and deadlines should be
                                                               3
                                                                   extended for a period of a minimum of 120 days. Ongoing difficulties include the
                                                               4
                                                               5   necessity of plaintiff’s counsel’s law offices being changed to remote work only, the
                                                               6
                                                                   five times closing, reopening and closing of defense counsel’s office due to
                                                               7
                                                               8   government advisories and multiple employee Covid infections and broader related
                                                               9
                                                                   quarantines, a corporate Covid-related travel ban which exists for the defendant,
                                                              10
                                                                   precluding travel by its remote in-house experts and consultants, and travel
                                                              11
                                                              12   restrictions on outside consultants and eventual likely designated experts. Essential
LESTER, CANTRELL & KRAUS, LLP




                                                              13
                                                                   fire-related evidence is located in California and the defendant’s consultants are
                                1770 IOWA AVENUE, SUITE 110
                                RIVERSIDE, CALIFORNIA 92507




                                                              14
                                                              15   located Maryland and Texas.
                                                              16
                                                                         Counsel have been working together to conduct this litigation in an orderly and
                                                              17
                                                              18   professional manner, and mediated the case on October 19, 2020. They continue to

                                                              19   have contact with their mediator.
                                                              20
                                                                         There was one prior request for an extension of these dates.
                                                              21
                                                              22         Based on the foregoing, the parties request that the following dates and
                                                              23
                                                                   deadline be extended for at least 120 days. Suggested continued dates are set forth
                                                              24
                                                              25   below; present dates are in brackets:
                                                              26         -Fact discovery shall be completed by 5/21/2021 [1/29/2021]
                                                              27
                                                                         -Expert disclosures shall be completed by 6/21/2021 [2/26/2021]
                                                              28

                                                                                                             2.
                                                                               STIPULATION RE: CONTINUATION OF PRE-TRIAL DATES AND DEADLINES
                                                                       Case 2:19-cv-02068-KJM-JDP Document 21 Filed 02/17/21 Page 3 of 4



                                                               1          -Rebuttal witnesses shall be exchanged by 7/19/2021 [3/15/2021]
                                                               2          -All dispositive motions, except for motions for continuances, temporary
                                                               3
                                                                   restraining orders or other emergency applications, shall be heard by 9/20/21
                                                               4
                                                               5   [5/28/2021]
                                                               6
                                                                          Respectfully submitted,
                                                               7
                                                               8
                                                               9     Dated: February 5, 2021                         CHERNOW AND LIEB
                                                              10
                                                                                                              BY: /s/ Jeffrey J. Williams
                                                              11                                                  Jeffrey J. Williams
                                                              12
                                                                                                                  Attorneys for Plaintiff
                                                                                                                  ZENITH INSURANCE COMPANY
LESTER, CANTRELL & KRAUS, LLP




                                                              13
                                1770 IOWA AVENUE, SUITE 110
                                RIVERSIDE, CALIFORNIA 92507




                                                              14
                                                              15     Dated: February 16, 2021                        LESTER, CANTRELL & KRAUS, LLP
                                                              16
                                                                                                              BY: /s/ Kevin R. Crisp
                                                              17
                                                                                                                  Kevin R. Crisp
                                                              18                                                  Attorneys for Defendants,
                                                                                                                  STANLEY BLACK & DECKER, INC.
                                                              19
                                                              20   -------------------------------------------------------------------------------------------------------
                                                              21
                                                              22          IT IS SO ORDERED. The parties’ stipulation is approved, and the dates set
                                                              23   forth in the Court’s 9/23/2020 minute order are modified as set forth below:
                                                              24          -Fact discovery shall be completed by 5/21/2021
                                                              25          -Expert disclosures shall be completed by 6/21/2021
                                                              26          -Rebuttal witnesses shall be exchanged by 7/19/2021
                                                              27          -All expert discovery shall be completed by 8/30/2021
                                                              28

                                                                                                               3.
                                                                                 STIPULATION RE: CONTINUATION OF PRE-TRIAL DATES AND DEADLINES
                                                                      Case 2:19-cv-02068-KJM-JDP Document 21 Filed 02/17/21 Page 4 of 4



                                                               1         -All dispositive motions, except for motions for continuances, temporary
                                                               2   restraining orders or other emergency applications, shall be heard by 9/17/21
                                                               3   DATED: February 16, 2021.
                                                               4
                                                               5
                                                               6
                                                               7
                                                               8
                                                               9
                                                              10
                                                              11
                                                              12
LESTER, CANTRELL & KRAUS, LLP




                                                              13
                                1770 IOWA AVENUE, SUITE 110
                                RIVERSIDE, CALIFORNIA 92507




                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                            4.
                                                                              STIPULATION RE: CONTINUATION OF PRE-TRIAL DATES AND DEADLINES
